DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
WITHDRAWN REJECTIONS

The 35 U.S.C. §112 first rejection of claims as over 1-4, 6-16, 18-24 and 27, made of record in the office action mailed 03/14/2022, has been withdrawn due to Applicant’s arguments in the response filed on 07/14/2022
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-16, 18-21, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416). 
Regarding claims 1-2, 4, 6, 11-12 and 16, 18-21, Hochsmann discloses systems for manufacturing a three-dimensional form, comprising steps of providing a plurality of particulates; contacting the particulates with an activation agent; contacting particulates having the activation agent with a binder material that is activatable by the activation agent; at least partially hardening the binder for forming a layer of the three-dimensional form and Hochsmann discloses binder material is selectively supplied to the particulates (by using an ink jet printing technique) [para 0009]. The particles of the present invention may be any suitable finely divided material that is capable of being bonded to form an aggregate with an activated binder and the preferred material for use as the particles is sand (para 0020-22). The binder material includes epoxy resin, phenol resin, resol ester (claim 4, para 0025), where the particle sand corresponds to the core component and the activation agent along with a binder material corresponds to the coating of the present claim. The particle sand is pourable and free-flowing particulate material which would intrinsically be capable of being applied in thin layers on a surface in a 3D printing method. The binder material is selected from the group consisting of binder is at least one material selected from the group consisting of phenol resin, water soluble polymers, polyurethane (claim 4). The activation agent may consist of a single ingredient or a plurality of ingredients (para 0031) and includes water, methyl alcohol, polyamides, isopropyl alcohol (para 0031, 0033, 0035). The skilled artisan will appreciate that in certain embodiments it may also be desirable to include one or more additional components such as to assist in processing of the materials, to improve a property of a material, or otherwise. Thus, it is further contemplated that in addition to the particles, binder and activation agent, there might be employed a filler, a reinforcement, a curing accelerator, a surfactant, a thickener, adhesion promoters, dyes, thermal indicators, humectants, combinations thereof or the like (para 0036). The present invention is useful for and is contemplated for use in a method for making any of a variety of different three dimensional forms, such as those selected from the group consisting of a casting mold (e.g., for metal castings, lost-foam castings, casting that have hollow internal portions that require an internal mold core part, ceramic castings, metal matrix composite castings, or any other castings), a die for molding (e.g. blow molding, rotational molding, injection molding) [para 0058]. 
However, Hochsmann fails to disclose that the material system comprises a printable liquid capable of being printed with an ink print head and including a solvent capable of liquefying the soluble polymer for forming bridges between adjacent particles and core component encased by a casing comprising binder including a soluble polymer. 
Whereas, Millot discloses Ink composition comprising: a binder one or several dyes and/or pigments, and a solvent in which the said solvent comprises at least 10% by weight-in relation to the total weight of the ink of 1,3-dioxolane (claim 1). The ink composition contains a small amount of water less than 5% (col. 4, lines 49-51). The said other organic compound(s), part of the solvent and in addition to the dioxolane, are chosen, for example, from alcohols, in particular low molecular weight alcohols such as, for example, aliphatic alcohols and alcohols includes methanol, ethanol (col. 6, lines 21-25, 41-45). The ink composition according to the invention and, more precisely, the solvent included in this ink, contains, in addition, at least 5% by weight, compared to the total weight of the ink, of another organic compound-in other words an organic compound that is different to 1,3-dioxolane-which is capable of dissociating the ionisable species, in particular salts and notably conductivity salts, which are usually required in inks for continuous deflected ink jet printing (col. 5, lines 50-57).
Whereas, Diekmann discloses composite particles comprising core particles completely coated with a polymer. Further provided is a layer by layer moulding process employing the composite particles and mouldings obtained therefrom (abstract). powder based on polymer-coated fillers which has advantages in terms of the stability of the production process, and density, to the use of the said powder in shaping processes, and also to mouldings produced by a layer-by-layer process by which regions of a powder layer are selectively melted, with use of the said powder (para 0003). The core particles comprises inorganic core particles (para 0021). The polymer of the coating of the composite particle comprises at least one polymer selected from the group consisting of a polyolefin, a polyethylene, a polypropylene, a polyvinyl chloride, a polyacetal, a polystyrene, a polyimide, a polysulphone, a poly(N-methylmethacrylimide) (PMMI), a polymethyl methacrylate (PMMA), a polyvinylidene fluoride (PVDF), an ionomer, a polyether ketone, a polyaryl ether ketone, a polyamide, and a copolyamide (para 0024). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include atleast 5 weight percent of ethanol (printable liquid capable of being printed with an ink jet print head) as taught by Millot in the coating comprising binder with an activation agent of Hochsmann motivated by the desire to have continuous deflected ink jet printing and improved conductivity and to completely coat or encase the core particle sand with the binder of Hoschsmann as taught by Diekmann motivated by the desire to have  improved mechanical properties, thermal conductivity and strength. 
As Hochsmann in view of Millot and Diekmann discloses particulate material including all the components as presently claimed, it therefore would be obvious that particulate material including all the materials would intrinsically achieve the final strength and Hoschmann discloses particulate material comprising a binder and Millot discloses a printable liquid, it therefore would be obvious they are separate materials as presently claimed. 
As Hochsmann in view of Millot discloses solvent such as water, an alcohol as presently claimed, it therefore would be obvious that solvent would intrinsically be capable of liquefying the soluble polymer for forming bridges between adjacent particles and as particulate material includes an accelerator (reactive component), it therefore would be obvious that reactive component would intrinsically react at an elevated temperature for achieving a final strength of the molded body. 
However, the recitation in the claims that the particulate material is “capable of being applied in thin layers on a surface in a 3D printing method” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hochsmann in view of Millot disclose particulate material as presently claimed, it is clear that the particulate material of Hochsmann in view of Millot would be capable of performing the intended use, i.e. capable of being applied in thin layers on a surface in a 3D printing method presently claimed as required in the above cited portion of the MPEP.
Regarding claim 3, Although Hochsmann does not disclose reactive component chemically reacts at temperature of 110 C to 200 C to achieve a final strength of the molded day, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hochsmann meets the requirements of the claimed product, Hochsmann clearly meet the requirements of present claims of reactive component. 
Regarding claims 8-9, 13, 15 Hochsmann discloses particles having an average particle size ranging from 30-450 microns and the particles includes zircon sand, olivine sand (para 0021-0022). The binder material includes epoxy resin, phenol resin, resol ester (claim 4, para 0025). The binder material is selected from the group consisting of binder is at least one material selected from the group consisting of phenol resin, water soluble polymers, polyurethane (claim 4). The activation agent may consist of a single ingredient or a plurality of ingredients (para 0031) and includes water, methyl alcohol, polyamides, isopropyl alcohol (para 0031, 0033, 0035). The binder includes resol ester (claim 4). 

Regarding claim 14, As Hochsmann discloses material system comprising a particulate material comprising a soluble polymer as presently claimed, it therefore would be obvious that viscosity of the polymer in the melt state would intrinsically be about 10-1000 Pas and the viscosity of the polymer in the solvent would be 0.002-0.1 Pas. 
Regarding claim 27, However, the recitation in the claims that the printable liquid is “in an ink jet head” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hochsmann in view of Millot disclose printable liquid as presently claimed, it is clear that the printable liquid of Hochsmann in view of Millot would be capable of performing the intended use, i.e. used in an ink jet print head presently claimed as required in the above cited portion of the MPEP.

Claims 7 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416) as applied to claim 1, further in view of Bredt et al. (WO 01/34371)
Regarding claims 7 and 22, Hochsmann fails to disclose that the coating includes an activator for starting a polymerization reaction.
Whereas, Bredt I  teaches a process of making one or multiple molded bodies (see page 1, lines 10-11 of Bredt I), including the steps of constructing one or multiple molded bodies in layers by repeatedly applying particulate material by a 3D printing method (see page 7, line 32 to page 8, line 6 of Bredt I). The coating includes a catalyst in which the reaction is a polymerization catalyzed by any variety of polymerization catalyst (page 12, line 26-32). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include catalyst as taught by Bredt in the particulate material of Hochsmann motivated by the desire to initiate polymerization reaction and speed up the reaction. 
Claims 10 and 28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416) as applied to claim 1, further in view of Danforth et al (U.S. Patent 5,997,795 A).
Regarding claim 10, Hochsmann does not explicitly teach that the material system includes an inert material for supporting the molded bodies during a reaction at an elevated temperature occurring after formation of bridges between adjacent particles.
Whereas, Danforth et al (see the entire document, in particular, col. 1, lines 21-24; col. 28, lines 41-57; col. 30, line 58 to col. 31, line 3) teaches a process of making one or multiple molded bodies (see col. 1, lines 21-24 of Danforth et al) by a 3D printing method (see col. 30, line 58 to col. 31, line 3 of Danforth et al), wherein the body is heat-treated with the assistance of inert material (see col. 28, lines 41-57 of Danforth et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to include inert material as taught by Danforth in the process of Hochsmann in order to support the body during heat-treatment and to manufacture a molded body (see col. 1, lines 21-24 of Danforth et al).
Regarding claim 28, Hochsmann discloses systems for manufacturing a three-dimensional form, comprising steps of providing a plurality of particulates; contacting the particulates with an activation agent; contacting particulates having the activation agent with a binder material that is activatable by the activation agent; at least partially hardening the binder for forming a layer of the three-dimensional form and Hochsmann discloses binder material is selectively supplied to the particulates (by using an ink jet printing technique) [para 0009]. The particles of the present invention may be any suitable finely divided material that is capable of being bonded to form an aggregate with an activated binder and the preferred material for use as the particles is sand (para 0020-22). The binder material includes epoxy resin, phenol resin, resol ester (claim 4, para 0025).
Hochsmann does not explicitly teach that the material system includes an inert material for supporting the molded bodies during a reaction at an elevated temperature occurring after formation of bridges between adjacent particles.
Whereas, Danforth et al (see the entire document, in particular, col. 1, lines 21-24; col. 28, lines 41-57; col. 30, line 58 to col. 31, line 3) teaches a process of making one or multiple molded bodies (see col. 1, lines 21-24 of Danforth et al) by a 3D printing method (see col. 30, line 58 to col. 31, line 3 of Danforth et al), wherein the body is heat-treated with the assistance of inert material (see col. 28, lines 41-57 of Danforth et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to include inert material as taught by Danforth in the process of Hochsmann in order to support the body during heat-treatment and to manufacture a molded body (see col. 1, lines 21-24 of Danforth et al).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416) as applied to claim 1, further in view of Yuyama et al. (US 2010/0224508). 
Regarding claim 23, Hochsmann fails to disclose that the casing or coating contains a color indicator which is activated by a binder.
Whereas, Yuyama discloses ink composition for sensing carbon dioxide gas contains a pH indicator formed using a combination of two or more types of pH indicator components, binder, and solvent (abstract). The ink composition contains a pH indicator changing their color and a binder (claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include color indicator as taught by Yuyama in the coating or casing of Hochsmann which comprises binder motivated by the desire to indicate the presence of color in the printing system.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416) as applied to claim 1, further in view of Campbell et al. (US 2007/0218222).  
Regarding claim 24, Hochsmann fails to disclose that the material system includes a nucleating agents.
Whereas, Campbell discloses inkjet recording media (title). The composition comprises a polymeric binder (para 0089). The composition further comprises nucleating agents (para 0090). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include nucleating agents as taught by Campbell in the material system of Hochsmann motivated by the desire to have improved mechanical properties such as flexural modulus, strength.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416) as applied to claim 1, further in view of Bredt et al. (WO 01/34371) and Campbell et al. (US 2007/0218222).  
Regarding claim 29, Hochsmann fails to disclose that the coating includes an activator for starting a polymerization reaction and the material system includes a nucleating agents.
Whereas, Bredt teaches a process of making one or multiple molded bodies (see page 1, lines 10-11 of Bredt I), including the steps of constructing one or multiple molded bodies in layers by repeatedly applying particulate material by a 3D printing method (see page 7, line 32 to page 8, line 6 of Bredt I). The coating includes a catalyst in which the reaction is a polymerization catalyzed by any variety of polymerization catalyst (page 12, line 26-32). 
Whereas, Campbell discloses inkjet recording media (title). The composition comprises a polymeric binder (para 0089). The composition further comprises nucleating agents (para 0090). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include catalyst as taught by Bredt in the particulate material of Hochsmann motivated by the desire to initiate polymerization reaction and speed up the reaction and It would have been obvious to one of ordinary skill in the art at the time the invention was made to include nucleating agents as taught by Campbell in the material system of Hochsmann motivated by the desire to have improved mechanical properties such as flexural modulus, strength.
Response to Arguments
Applicants arguments filed on 03/14/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above.
 Applicant has amended independent claim 1 to include the feature that the solvent consists of water, an alcohol, an ether, a ketone, an aldehyde, an acetate, a succinate, a formaldehyde, a phenol, or any combination thereof. In contrast, Applicant notes that Millot teaches a solvent that comprises 1,3-dioxolane (see page 5, lines 10-14 of the office action).
However, Millot discloses Ink composition comprising: a binder one or several dyes and/or pigments, and a solvent in which the said solvent comprises at least 10% by weight-in relation to the total weight of the ink of 1,3-dioxolane (claim 1). The ink composition contains a small amount of water less than 5% (col. 4, lines 49-51). The said other organic compound(s), part of the solvent and in addition to the dioxolane, are chosen, for example, from alcohols, in particular low molecular weight alcohols such as, for example, aliphatic alcohols and alcohols includes methanol, ethanol (col. 6, lines 21-25, 41-45). The ink composition according to the invention and, more precisely, the solvent included in this ink, contains, in addition, at least 5% by weight, compared to the total weight of the ink, of another organic compound-in other words an organic compound that is different to 1,3-dioxolane-which is capable of dissociating the ionisable species, in particular salts and notably conductivity salts, which are usually required in inks for continuous deflected ink jet printing (col. 5, lines 50-57).
Applicant asserts that Millot is not related to 3-D printing and is not related to solving applicant’s problem as described in the specification. In contrast, Millot is teaching the need to increase the concentration of dye for printing images. As such, the office action has failed to establish that one of ordinary skill would modify the teachings of Hochsmann with the teachings of Millot.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
Applicant notes that Campbell is also not related to 3-D printing of parts. Instead, Campbell teaches printing of images. The office action provides no evidence that one would use the teachings of Campbell for 3-D printing.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
However, the recitation in the claims that the particulate material is “capable of being applied in thin layers on a surface in a 3D printing method” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hochsmann in view of Millot disclose particulate material as presently claimed, it is clear that the particulate material of Hochsmann in view of Millot would be capable of performing the intended use, i.e. capable of being applied in thin layers on a surface in a 3D printing method presently claimed as required in the above cited portion of the MPEP.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788